Citation Nr: 1542697	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  11-03 486	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for right lower extremity neuropathy.

2.  Entitlement to service connection for a left lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1982, from August 1990 to July 1991, from March 2003 to September 2003 and from October 2003 to February 2004.  He also had additional service with the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2015, the appellant testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been added to the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The service treatment records show that in February 2004 the Veteran twisted his back and felt a burning pain in the right thigh and foot, and his big toe felt numb.  He attempted to self-treat his injury but numbness and burning continued.  Treatment records in 2007 and 2008 show continued reports of numbness in the feet and heels.  



The Veteran underwent a peripheral nerves examination in July 2006.  At that time he reported onset of numbness in the right foot in 1990 while stationed overseas during operation Desert Storm.  The numbness spread gradually to both legs.  The examiner diagnosed peripheral neuropathy of both lower extremities.  

VA treatment notes in August 2009 show that the Veteran reported a history of bilateral foot numbness for five years.  An electrodiagnostic study revealed left L5 lumbosacral radiculopathy and possible right lumbosacral radiculopathy due to spinal stenosis or other degenerative changes/space occupying lesions.

Thereafter, in an addendum opinion in May 2010, the examiner who performed the July 2006 VA examination noted that electromyography (EMG) studies showed bilateral lumbar radiculopathy, yet, the Veteran most likely had small fiber (sensory polyneuropathy) which was not showing and not picked up in routine EMG.  The examiner determined that the Veteran did not present with lumbar radiculopathy symptoms; rather he had diffuse peripheral neuropathy-mild sensory neuropathy symptoms and findings on lower extremities.

It is unclear from the record whether the Veteran's complaints of numbness in his feet represent radicular symptoms associated with the service-connected lumbar spine disability.  Moreover, while the examiner noted the Veteran's report of onset of numbness during operation Desert Storm in 1990, an opinion addressing direct service connection was not provided.  Of note, at the Board hearing in July 2015 the Veteran reported onset of symptoms in 2005 during Reserve service.  Therefore, the nature and etiology of the Veteran's bilateral lower extremity neuropathy and leg disorders is unclear.  A new examination should be scheduled.  

On remand, relevant ongoing medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization forms with the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his lower extremity neuropathy.  After securing any necessary release, the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file, to include private treatment records from Dr. Piccaro.  If any requested records are   not available, the Veteran should be notified of such.

2.  Obtain updated VA treatment records.

3.  After the above development is completed, schedule the Veteran for a VA peripheral nerve examination, to determine the current nature of his bilateral lower extremity neuropathy and to obtain an opinion as to whether such is possibly related to service or service-connected back disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be done and       all findings must be reported in detail.  Following review of the claims file and examination of the Veteran the examiner should respond to the following:

a) Please identify any disability found manifested by numbness of the right and left lower extremities, to include whether radiculopathy or peripheral neuropathy is present.  The examiner is asked to discuss the EMG findings of August 2009 and provide the medical basis for the conclusions reached.

b) Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lower extremity neurological disability arose during active duty or is otherwise related to active duty.  Please explain why or why not.

c) If not related to service, please provide an opinion     as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected lumbar spine disability caused a neurological disorder in the right and/or left           lower extremity.  Please explain why or why not.

d) If not caused by the service-connected lumbar spine disability, please provide an opinion as to whether       it is at least as likely as not (50 percent or greater probability) that the lumbar spine disability permanently worsened the neurological disability        of the right and/or left lower extremity beyond    normal progression.  If the lumbar spine disability permanently worsened the neurological disability of the right and/or left lower extremity beyond normal progression (aggravation), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the lower extremity neurological disability.  The examiner should explain the reasons for the conclusion reached.

4.  After the above has been completed to the extent possible, the AOJ should readjudicate the claims.  If the benefits sought remain denied, the Veteran should be issued a supplemental statement of the case and be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




